F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 30 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    LARRY WAYNE KEY,

                Petitioner - Appellant,
                                                          No. 02-7001
    v.                                               D.C. No. 00-CV-154-S
                                                       (E. D. Oklahoma)
    STEPHEN W. KAISER,

                Respondent - Appellee.


                            ORDER AND JUDGMENT            *




Before HENRY , ANDERSON , and HARTZ , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Larry Wayne Key, an Oklahoma state prisoner proceeding pro se,

requests a certificate of appealability (COA) to challenge the district court’s order

denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254. See 28 U.S.C. § 2253(c)(1)(A) (no appeal unless COA issued). We deny

issuance of a COA and dismiss the appeal.

                                    Background

      Mr. Key was convicted by a jury of seven counts of feloniously pointing a

weapon and one count of carrying a weapon in a beer tavern. He was sentenced

to twenty years on each count, some of which run concurrently and some

consecutively, for a total sentence of forty years. His convictions were affirmed

on direct appeal and his motions seeking post-conviction relief from the state

courts were denied. He then filed the underlying federal habeas petition, which

was also denied.

      The facts underlying Mr. Key’s convictions were based on his actions on

October 6, 1995. He and his wife had a few drinks at an Oklahoma bar and left.

Some time later, Mr. Key returned to the bar, carrying a rifle. He pointed the gun

at several people in the bar until he was grabbed by another patron. He then left

the bar with the rifle. That same evening at a skating rink around the corner from

the bar, a man pointed a rifle at some teenagers who were waiting for a ride




                                         -2-
home. The charges against Mr. Key were based on his pointing a rifle at the

people in the bar and at the skating rink.

             Absence of a Separate Judgment and Timeliness of Appeal

       Mr. Key filed his notice of appeal more than thirty days after the district

court denied his habeas petition.   See Fed. R. App. P. 4(a). The time to appeal

begins when a judgment is formally entered as a separate document under Fed. R.

Civ. P. 58(a). Thompson v. Gibson , 289 F.3d 1218, 1221 (10th Cir. 2002),

petition for cert. filed , (U.S. Aug. 12, 2002) (No. 02-5944). Here, no formal

judgment was entered; therefore, “the time for filing a notice of appeal has yet to

run.” Id. Consequently, we have jurisdiction over this appeal.

                                      Discussion

       On appeal Mr. Key maintains that he is entitled to habeas relief on the

following grounds for which he seeks a COA: (1) prosecutorial misconduct

prevented him from receiving a fair trial and was fundamental error, (2) the

evidence was insufficient to support the convictions on Counts I and VI, (3) the

prosecution failed to prove that his prior felony convictions were final, (4) his

state post-conviction motion filed June 12, 1998, was denied in violation of his

constitutional rights, (5) the convictions for pointing a deadly weapon and

carrying a firearm in a tavern violate state law and the constitutional prohibition

against double jeopardy, (6) the information charging him with felonies was


                                             -3-
invalid because the prosecution charged two separate, distinct, unconnected

crimes (the “tavern incident” and the “skating rink incident”), (7) Count VII

failed to charge an offense, (8) his trial attorney provided ineffective assistance,

and (9) his appellate attorney provided ineffective assistance because he failed to

raise the issue of trial counsel’s ineffectiveness. Mr. Key alleges his trial

attorney was ineffective because she (a) requested a continuance, thereby

permitting the prosecution to locate a damaging witness, (b) failed to request that

the two separate incidents be tried separately, (c) failed to request a directed

verdict at the close of the state’s case on Counts I and VII, (d) failed to call three

defense alibi witnesses, (e) failed to object to two jurors, one of whom had

personal knowledge of Mr. Key from encounters at the tavern in question, and

another who was a relative of two of the victims, (f) failed to object to the

introduction of other crimes, (g) failed to challenge the credibility of two

witnesses, and (h) failed to communicate with her client and to conduct a proper

investigation and prepare a defense.

       The district court evaluated some of Mr. Key’s claims on the merits. The

remaining claims were procedurally barred and Mr. Key did not demonstrate

cause and prejudice or a fundamental miscarriage of justice to authorize the court

to consider the merits of those claims.   See Coleman v. Thompson , 501 U.S. 722,

750 (1991). We have reviewed the district court’s rulings on the merits to see if


                                           -4-
Mr. Key “demonstrate[d] that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.”     Slack v. McDaniel ,

529 U.S. 473, 484 (2000). In considering the district court’s procedural rulings,

we inquire whether Mr. Key “show[ed] that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.”   Id.

       With these standards in mind, we have carefully reviewed Mr. Keys’ briefs

and the record on appeal, including the state trial transcripts. For substantially

the same reasons underlying the district court’s careful and thorough order

denying habeas relief dated October 31, 2001, we conclude that petitioner has not

made a “substantial showing of the denial of a constitutional right,” and is not

entitled to a COA. 28 U.S.C. § 2253(c)(2).

       The application for issuance of a COA is denied. Appeal DISMISSED.

The mandate shall issue forthwith.



                                                       Entered for the Court



                                                       Robert H. Henry
                                                       Circuit Judge



                                           -5-